         Case 2:18-cv-01620-MAK Document 130 Filed 07/30/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHARLES TALBERT                                     CIVIL ACTION

                       v.                            NO. 18-1620

 BLANCHE CARNEY, et al.


                                              ORDER
        AND NOW, this 30 th day of July 2019, upon considering the prose Plaintiffs Request for

a restraining order (ECF Doc. No. 128) to stop non-party correctional officers from either insulting

or threatening him, and finding there is no imminent or irreparable harm based on past conduct

nor are either of the officers named in this lawsuit, it is ORDERED Plaintiffs Request (ECF Doc.

No. 128) is DENIED and, absent imminent harm, he is precluded from filing another in forma

pauperis lawsuit but may pay the fees and pursue claims against Officers Brown and Corley should

he have a good faith belief they are violating his constitutional rights.
